IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 09-cv-02990-WYD-MEH

WILDEARTH GUARDIANS,

       Plaintiff,

v.

KEN SALAZAR, in his official capacity as Secretary, U.S. Department of the Interior,

       Defendant.


                                        MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on March 18, 2010.

       Plaintiff’s Unopposed Motion for Leave to Appear by Telephone [filed March 16, 2010;
docket #22] and Defendant’s Unopposed Motion for Leave to Appear by Telephone [filed March
16, 2010; docket #24] are granted. Counsel for the parties shall first conference together, then call
my Chambers at (303) 844-4507 at the appointed time for the scheduling conference.